BRITT, Judge.
Defendant first contends that the trial court erred in finding as fact and “concluding as law” that the magistrate received sufficient evidence to determine that probable cause existed to issue the warrant to search defendant’s premises. We find no merit in the contention.
The affidavit to obtain the search warrant contained the following:
On 8-24-74 in the PM the reliable informant went to the mobile home of John Sorrell Jr. and observed Marihuana in plain view on the kitchen table. Sorrell stated to the informant that he had been “weighing it out” on the table and he was “loaded with it”. ... While at the mobile home, the informant obtained a sample of the marihuana and same was tested and found to definitely be Marihuana: ...
Officer Charles Summerlin, the officer who obtained the search warrant, testified at the voir dire hearing “. . . that he told the magistrate of the arrests that the informant had helped him on before and that there were over 20 arrests that he had led him to”; that the informant had provided information pertaining to burglary, breaking and' entering, larceny, possession of white, liquor and possession of marijuana; and that there had been convictions based on the information provided by the informant.
Applying the two-pronged test of Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed. 2d 723 (1964), we. hold that the evidence presented to the magistrate was sufficient to show the underlying circumstances upon which the informant based his information, and also to establish the reliability of the informant.
Defendant states his next contention as follows: ‘‘The trial court erred in finding as fact and concluding as law that the defendant, John Lloyd Sorrell III, was the party named in the *327search warrant rather than his father, John Lloyd Sorrell, Jr., the name designated on the search warrant and affidavit.” We find no merit in this contention.
It is true that the search warrant and affidavit attached to it referred to John Sorrell, Jr., rather than John Sorrell III as the owner or occupant of the premises sought to be searched. However, following a voir dire hearing, the court found that notwithstanding the error in “listing” defendant “as a. junior rather than the III, there was no misunderstanding on the part of the officers that the defendant now before the Court was the person whose premises they wished to search.” The court further found that the description in the search warrant affidavit ..of the mobile home sought to be searched identified the home occupied by defendant. The findings of the trial court were fully supported by evidence presented at the voir dire hearing.
Defendant next contends that the court erred in allowing into evidence a statement made by defendant prior to the officers giving him the Miranda warnings. This contention is without merit.
When the officers arrived at defendant’s mobile home, there were several people in the home. One officer stayed with the people, while the other, officers searched the premises. As one officer was preparing to read the Miranda warnings to defendant, a second officer came into the room with a bag of marijuana. Defendant then stated: “I’ll show you where it is at, it is all mine.” The record does not disclose that defendant was asked any questions. To the contrary, it appears that defendant made the statement spontaneously. “. . . Volunteered statements of any kind are not barred by the Fifth Amendment and their admissibility is not affected by our holding todav.” Miranda v. Arizona, 384 U.S.. 436, 478, 86 S.Ct. 1602, 16 L.Ed. 2d 694 (1966). We hold that the court properly ruled that the statement was admissible.
Finally, defendant contends the trial court erred in denying his motion for nonsuit. We have carefully reviewed the record and conclude that the evidence was sufficient to survive the motion.
*328We conclude that defendant received a fair trial, free from prejudicial error.
No error.
Judges Parker and Vaughn concur.